Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed on February 13, 2020 is acknowledged.  Included amended claim set 1-10 was examined for this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the presence" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the basis of" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the basis of" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
The insufficient antecedent basis issues described above with respect to claim 1 are also found in the other independent claims, therefore, are similarly rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feature Selection And Adaptive Threshold For Automated Cavitation Detection In Hydroturbines to Gregg (herein referred to as Gregg).
Referring to claims 1, 5, and 6, Gregg discloses an abnormality detecting apparatus and corresponding method and computer readable medium that is configured to detect the presence or absence of an abnormality (Gregg’s cavitation detection) in a rotating machine (Gregg’s turbine), comprising:      a processor that is configured to execute a measured value acquisition process of acquiring, on the basis of a detection signal output from a vibration sensor that is configured to measure vibration caused by rotation of the rotating machine, a measured value including an amplitude and a phase of the vibration (page 61, section 4.3.4 Mahalanobis Distance, first paragraph);      a Mahalanobis distance calculation process of calculating a Mahalanobis distance of the measured value acquired at a time point at which the rotating machine is evaluated on the basis of a unit space configured with a plurality of measured values acquired at a plurality of past time points (page 61 and 62, section 4.3.4 Mahalanobis Distance); and      a determination process of determining that an abnormality has occurred in the 
Referring to claim 2, Gregg discloses wherein the processor is configured to measure the vibration at a plurality of different observation positions in the measured value acquisition process, and acquire a plurality of measured values corresponding to each of the plurality of observation positions (page 62, section 4.3.4 Mahalanobis Distance, paragraphs after formulas 4.4 & 4.5).
Referring to claim 3, Gregg discloses wherein the measured value is represented as a complex number which is converted from the amplitude and the phase of the vibration (page 62, section 4.3.4 Mahalanobis Distance, paragraph after formula 4.4. describes X is “complex” since it now becomes a set of variables).
Referring to claim 4, Gregg discloses a rotating machine, comprising: a rotational shaft; a vibration sensor that is configured to measure vibration of the rotational shaft (pages 59-60 amongst several areas in the paper describe the hydroturbine shaft and vibration sensors); and the abnormality detecting apparatus according to claim 1 (see claim 1 rejection above).
Referring to claims 8-10, Gregg discloses an abnormality detecting apparatus and corresponding method and computer readable medium that is configured to detect the presence or absence of an abnormality in a rotating machine, comprising:      a processor that is configured to execute a measured value acquisition process of acquiring, on the basis of a detection signal output from a vibration sensor that is configured to measure vibration caused by rotation of the rotating machine, a measured value including an amplitude and a phase of the vibration (pages 59-60 amongst several areas in the paper describe the hydroturbine shaft and vibration sensors);      a component calculation process of calculating a plurality of components into which the measured value is decomposed with respect to a direction of a singular vector obtained by performing a singular value decomposition of a unit space configured of a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112